Per Curiam. The contract involved in this case was before the Supreme Court in the case of L. & W. Bull v. The City of Quincy, lately decided, and it was there held that the cost of special eastings in the mains, and of the pipes leading from the mains to the bills at the base of the hydrants, were proper items to be considered in ascertaining the cost of putting in the hydrants. The construction thus placed upon the contract is binding upon us in the present case, and it follows that we must hold, contrary to our first impression, that instruction bio. 1, given for the plaintiff, was erroneous in this respect. For such error the judgment must he reversed and the cause remanded.